Citation Nr: 0830186	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased rating for left plantar fasciitis 
with hammer toe and claw deformities, currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 or 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the disability rating to 
20 percent for left plantar fasciitis with hammer toe and 
claw deformities.  In an April 2007 rating decision, the 
disability rating was increased to 30 percent, effective 
September 2005, the date of claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.

The matter of an increased rating for left plantar fasciitis 
with hammer toe and claw deformities is the sole issue 
certified to the Board for appellate review.  


FINDING OF FACT

The veteran's left foot disability is not productive of 
actual loss of use of the foot or the functional equivalent 
thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left plantar fasciitis with hammer toe and claw deformities 
have not been met.  38 U.S.C.A. § 1155 (West 2002) & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.63, 4.71a, Part 4, 
Diagnostic Code 5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letter was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the October 2006 SOC and April 2007 SSOC.  Further, the 
VCAA notice along with the SOC and SSOC provided additional 
information to the claimant regarding his increased rating 
claim.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the SOC 
and/or SSOC and a March 2006 letter which provided additional 
information pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the section entitled "Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The SOC and SSOC were relevant to the specific 
pertinent diagnostic code.  Therefore, the Board finds that 
the claimant has not been prejudiced by insufficient notice 
in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left foot disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, the VCAA 
notice, and the March 2006 Dingess letter, furnished the 
necessary additional notification to the claimant with regard 
to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter also discussed the appropriate 
disability rating or effective date to be assigned.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, in a March 2002 rating decision, service 
connection was granted for plantar fasciitis, including 
hammer toe and claw deformities of the left foot.  A 
10 percent rating was assigned.  

In September 2005, a claim for an increased rating was 
received.  

In January 2006, the veteran was afforded a VA examination.  
At that time, the veteran related that his left foot 
disability had progressively worsened.  He would rest and 
apply heat for relief.  The veteran reported that he had 
daily flare-ups which were precipitated by weight-bearing on 
the feet.  In addition, the motion of the left foot caused it 
to hurt.  The veteran was able to stand 3-8 hours with only 
short rest periods.  He was able to walk 1/4th of a mile, but 
not a full mile.  He related that he had tenderness on 
standing and walking as well as stiffness, weakness, 
fatigability, pain, lack of endurance, and incoordination.  
He also had abnormal motion of all of his toes on flexion and 
extension which the examiner noted was moderate in degree.  
On physical examination, there was no edema, effusion, muscle 
atrophy, redness, spasm, heat, or weakness.  There was 
instability to a moderate degree of the ankle, fatigability, 
painful motion, tenderness, and mild incoordination.  There 
was deformity or structural abnormality of the foot.  He also 
had a flat foot.  His Achilles alignment on non-weight 
bearing was normal.  On weight bearing, he had inward bowing 
which was correctable with manipulation.  There was pain on 
manipulation.  There was forefoot malalignment which was also 
correctable by manipulation which was also painful.  There 
was moderate pronation.  There was an arch present on non-
weight bearing, but not on weight bearing.  Left heel valgus 
was zero degrees.  There was hallux valgus.  The angulation 
of the first metatarsophalangeal joint was 15 and the 
abnormal position was correctable.  There were hammertoes on 
toes numbered 2 through 5.  The hammertoes were not 
correctable.  There was some moderate tenderness in plantar 
fascia.  His gait was limping with right foot favoritism.  
There was full range of motion of the left ankle.  There were 
moderate pain and gait changes when the veteran ambulated 20 
feet and then 150 feet.  X-rays of the left foot revealed 
left hallux valgus deformity with some arthritis changes at 
the metatarsophalangeal joint of the left great toe.  There 
was moderate arthritis.  

It was noted that the veteran was employed as a factory 
worker.  The veteran's left foot impacted employment with 
regard to decreased mobility, problems with lifting and 
carrying, and pain.  However, no time had been lost from 
employment.  His daily activities were limited from not at 
all, to a mild degree.  

In a March 2006 rating decision, the disability rating was 
increased to 20 percent.  Thereafter, the veteran appealed 
that determination, asserting that his left foot was worse.  
He indicated that he had pain and stated that he had to hold 
onto a rating when climbing stairs.  

The record indicates that thereafter, the veteran began 
exploring other areas of employment and began taking cooking 
classes to obtain a job in the culinary industry.  An August 
2006 Functional Capacity Evaluation showed that the veteran 
was able to work in the "light to medium" work category due 
to his orthopedic impairment, including his left foot.  It 
was recommended that he seek a position where he was able to 
sit for several hours each day.  A September 2006 Vocational 
Evaluation revealed that the veteran was seeking employment 
in the field of culinary arts.  

In April 2007, the veteran was afforded another VA 
examination.  At that time, the veteran complained of foot 
pain which was burning in nature.  On a scale of zero to 10, 
with 10 being worse, his pain was usually at 7 or 7.5, but 
would increase to 8 or 9.  The pain was centered across the 
anterior ankle joint line where was most severe, but it also 
affected his toes.  The veteran reported having weakness, 
stiffness, and occasional swelling.  Sometimes, his foot 
would become hot.  He had a lack of endurance, secondary to 
pain, but not fatigue, with prolonged standing and walking.  
Sometimes he would have pain while sitting and doing other 
sedentary activities.  He had foot pain after walking 4-5 
blocks.  He had flare-ups about every other day which might 
be precipitated by walking or standing.  He would take 
aspirin or sit down for relief.  The veteran did not use 
corrective shoes, inserts, canes, or other assistive devices.  
He had no history of surgery.  He was unable to play 
basketball.  Physical examination revealed that he had hallux 
valgus formations, measured at 25 degrees at the 
metatarsophalangeal joint with normal motion at that joint 
and the interphalangeal joint.  He had claw toe deformities 
and calluses were present of the metatarsal head as well as 
the sole of the foot.  He walked with a stiff, bilaterally 
antalgic gait.  His left foot was warm and well perfused.  
Range of motion exercises were performed several times.  Left 
ankle dorsiflexion was zero to 5 degrees and zero to 6 
degrees.  Left ankle plantar flexion was zero to 32 degrees 
and zero to 29 degrees.  Left forefoot eversion was 
10 degrees and 9 degrees.  Left forefoot inversion was 32 
degrees and 31 degrees.  The veteran exhibited pain on the 
extremes of motion.  Foot arches were normal and there was no 
varus or valgus deformity of the ankles.  Pain of the big toe 
was present when the plantar fascia was stretched.  The prior 
x-rays findings were noted.  The assessment was hallux valgus 
deformity, claw toes, anterior ankle joint line pain (cause 
unclear), and no evidence of plantar fasciitis.  Although the 
veteran reported that he had high pain at all times, this was 
not confirmed in his records.  It was noted that the pain was 
greatest across his ankle, which was not service-connected, 
rather than his plantar fascia and toes.  The veteran 
indicated that he was considering changing from cooking 
school to computer school because he did not think that he 
would be able to tolerate standing due to his bilateral feet 
and knee problems.  

In an April 2007 rating decision, the disability rating was 
increased to 30 percent.  

The veteran's right foot disorder is rated pursuant to 
Diagnostic Code 5284, for foot injuries.  Diagnostic Code 
5284 provides for a 10 percent rating for a moderate foot 
injury.  A 20 percent rating is warranted for a moderately 
severe foot injury and a 30 percent rating is warranted for a 
severe foot injury.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 
5276-5284 govern the ratings for foot/toe disabilities.  A 
30 percent rating is the maximum rating for unilateral foot 
involvement.  The maximum rating for bilateral foot 
involvement is 50 percent for pronounced flat feet.  The 
veteran's right foot is service-connected, also for left 
plantar fasciitis with hammer toe and claw deformities, and 
has been assigned a separate 30 percent rating.  Thus, a 
combined rating of 50 percent would be the same rating as the 
30 percent and 30 percent combined, not a higher rating.  See 
38 C.F.R. § 4.25.  moreover, the veteran does not have 
pronounced bilateral flat feet related to his service-
connected disability.  Thus, the veteran is receiving the 
maximum rating for his left foot, under any applicable 
diagnostic code.  

Otherwise, a 40 percent evaluation will be assigned for 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, Note 1.  Loss of use is said to exist 
when there is no remaining function other than that which 
would be equally well served by amputation at the site of 
election below the knee with prosthesis in place.  The 
determination will be made on the basis of actual remaining 
function whether balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his left foot disability to the 40 percent level.  The 
medical evidence does not show the veteran's disability to be 
so severe that the veteran has actual loss of use of his left 
foot.  In this regard, the VA examinations show that the 
veteran is able to ambulate, walk several blocks, and stand 
on his feet for periods of time.  He does not use assistive 
devices.  Thus, he does not have loss of use of the left foot 
or the functional equivalent thereof.  

In the absence of evidence establishing that the veteran's 
left foot disability is so severe that it causes the actual 
loss of use of his left foot, an evaluation in excess of 30 
percent may not be assigned under Diagnostic Code 5284 or any 
other applicable code.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left foot disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent evaluation, and no higher.  In this regard, the Board 
acknowledges that the veteran does have functional loss due 
to pain, weakness, and the other DeLuca criteria.  However, 
as noted, the functional limitation is not the equivalent of 
loss of use of the left foot.  The veteran's impairment in 
his daily activities is mild.  The veteran is able to 
ambulate and get around.  His left foot disability impairs 
his mobility; however, it is not impaired to the level of an 
amputation, as previously noted.  As such, the Board is of 
the opinion that the veteran's disability more closely 
approximates a 30 percent evaluation.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  In 
this case, the manifestations and effects of the veteran's 
left foot disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for his left foot 
disability.  The veteran has not lost time from work, but has 
initiated a career change to accommodate his left foot 
disability as well as his other orthopedic disabilities.  
However, the evidence does not indicate that the effects of 
his left foot disability on his work rise to the level of 
marked interference with employment or are beyond the 
industrial impairment expected with the assigned schedular 
rating.  The functional capacity and vocational assessments 
indicate that the veteran is able to work.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the record does not show 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




ORDER

An increased rating in excess of 30 percent for left plantar 
fasciitis with hammer toe and claw deformities is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


